DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. (4003620) in view of Li (CN 203150257) and Al-Harthi et al. (2017/0103826).
 	O'Brien et al. discloses a device comprising an electrical cable (10), the cable comprising a conductor (18), an insulator (16) coaxial with the conductor; and a volumetric compensating diaphragm (62) located radially outwardly of the insulator, wherein the diaphragm forms a sealed chamber comprising an insulating material (20) sealed therein, and wherein the insulating material comprises an insulating liquid (oil) (re claim 1).  O'Brien et al. also discloses the electrical cable comprising the volumetric compensating diaphragm (boot 62) which extends past a bitter end of the conductor (Fig. 2) (re claim 24).
 	O'Brien et al. does not disclose the conductor comprising a hollow cylindrical socket conductor; the diaphragm comprising a compound layer which is comprised of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix to produce a polymer composite (re claim 1).
 	Li discloses an electrical cable comprising a conductor (1) which comprises a hollow cylindrical socket conductor.  It would have been obvious to one skilled in the art to modify the conductor of O'Brien et al. to comprise a hollow cylindrical socket conductor as taught by Li to meet the specific use of the resulting cable.
 	Al-Harthi et al. discloses a cable ([0150]) comprising a compound which is comprised of a graphene nano-platelet additive incorporated into a cross-linked ([0137]) polymer matrix (abstract) which comprises an elastomer (re claim 7), wherein the elastomer comprises styrene-butadiene rubber ([0092]) (re claim 8), and wherein a proportion of graphene nano-platelet additive expressed in parts per hundred (phr) is between 0.1 and 1.0 ([0020]-[0021]) (re claims 3-4 and 18-19).
 	It would have been obvious to one skilled in the art to use a compound comprising between 0.1 and 1.0 phr of a graphene nano-platelet additive incorporated into a cross-linked polymer matrix for the volumetric compensating diaphragm of O'Brien et al. since such compound provides improved electrical properties and enhanced mechanical strength as taught by Al-Harthi ([0005]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. in view of Li and Al-Harthi as applied to claim 1 above, and further in view of Guo et al. (2007/0092716).
 	Claim 22 additionally recites that the graphene nano-platelets are aligned in
the same direction, perpendicular to a diffusion path of water through the
compound layer.  Guo et al. discloses a compound comprising graphene nano-
platelets which are aligned in the same direction, perpendicular to a diffusion path
of water through the compound layer (i.e., aligned in the lengthwise direction)
(Fig. 2B).  It would have been obvious to one skilled in the art to align the
graphene nano-platelets in the modified cable of O'Brien et al. in the direction
perpendicular to a diffusion path of water through the compound layer (1.e., aligned in the lengthwise direction) since it is taught by Guo et al. that graphene nano-platelets can be arranged parallel, perpendicular, or at an angle with respect to a longitudinal axis.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

			Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841